PER CURIAM.
Plaintiffs appeal a summary final judgment entered in favor of defendants in an action for damages resulting from the twice refusal of defendants to approve a sale of plaintiffs’ interest in a cooperative apartment house to prospective purchasers. The record on appeal discloses that there are genuine issues of material fact which have not been eliminated by movants for summary judgment.
Reversed and remanded for further proceedings.
DOWNEY, C. J., ANSTEAD, J., and RIVKIND, Associate Judge, concur.